Eisii, C. J.
1. “Cruel treatment” within the meaning of Civil Code, § 2946, which provides that such treatment shall be ground for divorce, is the wilful infliction of pain, bodily or mental, upon the complaining, party, such as reasonably justifies an apprehension of damage -to life, limb or health. Stoner v. Stoner, 134 Ga. 368 (67 S. E. 1030).
(a) Accordingly, where upon the trial of an action for divorce there was evidence to the effect that the libelant, being a woman undergoing “the change of life,” was during such time falsely and repeatedly charged by the defendant, and in her presence, with incestuous adultery with her brother, and these charges produced such mental pain to the libelant as to cause her to become so ill as to make it necessary to keep her in bed, at times for as long as two weeks, and there was no evidence of condonation on her part, the jury were authorized to find a verdict for a total divorce in behalf of the libelant on the ground of cruel treatment.
2. On the trial of a divorce ease, where the defendant merely resisted the granting of a divorce to the libelant, it is’ not cause for the grant of a new trial on behalf of the defendant that the verdict found generally in favor of the libelant for a total divorce, without in express terms referring to the status or disabilities of the defendant.

Judgment affirmed.


All the Justices concur.

Libel for divorce. Before Judge Maddox. 1 Floyd superior court. January 2, 1912.
Copeland, Hamilton & Hutchens and W. M. Henry, for plaintiff in error. W. E. Mann and Maddox & Boyal, contra.